USCA11 Case: 19-15130       Date Filed: 12/07/2020    Page: 1 of 9



                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 19-15130
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 1:19-cr-20410-KMM-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                       versus

REESE CLARKE,

                                                               Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (December 7, 2020)

Before WILSON, ROSENBAUM, and BRASHER, Circuit Judges.

PER CURIAM:

      Reese Clarke appeals a 36-month sentence for his conviction as a felon in

possession of ammunition, in violation of 18 U.S.C. § 922(g)(1), and of possession

with intent to distribute a controlled substance within 1,000 feet of a playground, in
          USCA11 Case: 19-15130      Date Filed: 12/07/2020   Page: 2 of 9



violation of 21 U.S.C. §§ 841(a)(1) and 860(a). His total sentence was imposed

following a 20-month upward variance from the applicable Guideline range. Clarke

argues that this sentence was procedurally unreasonable because the district court

impermissibly considered only his bare arrest record in varying upward based on his

criminal history. We conclude that the district court did no such thing. On the

contrary, the district court considered Clarke’s past convictions, arrests, and the

conduct underlying those convictions and arrests as part of a general overview of his

extensive criminal history when deciding to vary upward. Accordingly, we affirm.

                                 BACKGROUND

      On July 9, 2019, a federal grand jury indicted Reese Clarke for two counts of

possession with intent to distribute marijuana within 1,000 feet of a playground, in

violation of 21 U.S.C. §§ 841(a), 860(a) (Counts 1 and 3). It also indicted him for

being a felon in possession of ammunition, in violation of 18 U.S.C. § 922(g)(1)

(Count 2). Clarke pleaded guilty to Counts 2 and 3, and the government agreed to

dismiss Count 1.

      In Clark’s presentence investigation report (“PSR”), the probation officer

calculated a criminal history category of III based on Clarke’s five convictions for

petit theft. The probation officer also reported that Clarke had many more adult

convictions that did not accrue criminal history points. These convictions consisted

mainly of drug, driving, theft, and resisting infractions. The probation officer


                                         2
          USCA11 Case: 19-15130      Date Filed: 12/07/2020   Page: 3 of 9



detailed Clarke’s “Other Criminal Conduct,” which included over 20 arrests for

which Clarke was never convicted. The PSR described the conduct underlying all

but two arrests. For most of these arrests, the charges were dismissed, no actioned,

or nolle prossed.

      Clarke lodged two objections to the PSR unrelated to this appeal. The

government requested that the court overrule the objections. In the same filing, the

government included a written request for an upward variance, arguing that the

Guideline calculation reflected in the PSR “d[id] not adequately account for

[Clarke’s] criminal history.” The government emphasized that most of Clarke’s prior

convictions earned no criminal history points and had resulted in lenient sentences.

The government also noted that Clarke had “another twenty-plus arrests” over “the

past twenty years,” including “arrests for aggravated assault with a firearm (twice),

robbery, battery, violence against women, and many other crimes with no resulting

conviction.”

      At the sentencing hearing, Clarke responded to the government’s written

request for a variance. His attorney objected to the government’s reliance on

Clarke’s prior arrests:

      [T]he Government’s asking the Court to upward vary based on arrests
      for which Mr. Clarke was not convicted, and in many cases charges
      were not even filed. I don’t think the Court should upward vary based
      on cases that Mr. Clarke was, indeed, arrested but not convicted of.



                                         3
          USCA11 Case: 19-15130        Date Filed: 12/07/2020    Page: 4 of 9



      I don’t think the Government is intending to present any evidence or
      have any evidence that he should have, in fact, been convicted of any
      of these cases that he’s been arrested for, and I would ask the Court that
      that does not warrant an upward variance, nor is it appropriate for the
      Court to upward variance [on] those facts.

Clarke’s attorney further argued that Clarke’s criminal history was not

underrepresented, emphasizing that his prior drug convictions—the most recent

occurring in 2007—were too old to trigger any criminal history points and involved

small amounts of drugs. She concluded that “there is nothing unique or aggravating

about Mr. Clarke’s priors that would pull them out of the typical case contemplated

by the Sentencing Guidelines.”

      The government responded that “Mr. Clarke’s 51 paragraphs of criminal

history[,] . . . multiple controlled substance offense convictions [and] convictions for

other serious crimes” warranted an upward variance. The government argued that

Clarke was assigned a lower base offense level only because he had been treated so

leniently so many times by state courts—“he got a slap on the wrist every time.” The

government argued that Clarke’s continued criminal activity, despite many

opportunities to correct his behavior, warranted an upward variance.

      The court agreed with the government that “the guidelines calculation fail[ed]

to adequately take into account [Clarke’s] criminal history” and that “an upward

variance is warranted.” After calculating the Guideline range to be 10 to 16 months,

the court explained its rationale for an upward variance. The court noted that the


                                           4
          USCA11 Case: 19-15130       Date Filed: 12/07/2020    Page: 5 of 9



Guidelines did not account for the presence of children in the apartment where he

illegally possessed ammunition and marijuana. It also noted Clark’s continued “drug

trafficking between his January and June arrests in this case” as well as his attempt

to destroy evidence during the June arrest.

      Only then did the court turn to Clarke’s criminal history, reciting numerous

paragraphs of the PSR into the record. The court first recited the PSR paragraphs

documenting Clarke’s many juvenile and adult convictions. The court then recited

paragraphs of the PSR documenting his prior arrests. For some of the 23 arrests

recited, the court referred to the charges alone, making no mention of underlying

conduct in the PSR. For other arrests, the court recited the underlying conduct from

the PSR, all taken from arrest affidavits. For two of those arrests, the recited PSR

facts included Clarke’s denial of the conduct in question.

      After reciting Clarke’s criminal history from the PSR, the court determined

there was “ample evidence to support the conclusion . . . that [Clarke’s] criminal

history category seriously understates the otherwise applicable guideline range” and

that it would “vary upward accordingly.” Before imposing sentence, the court stated

that it had “considered the statements of all parties, the presentence report, which

contains advisory guidelines and the statutory factors as set forth in Title 18, United

States Code, Section 3553(a).” The court then imposed a sentence of 36 months.




                                          5
          USCA11 Case: 19-15130      Date Filed: 12/07/2020    Page: 6 of 9



Defense counsel objected to the sentence as procedurally unreasonable. On

December 23, 2019, Clarke appealed.



                           STANDARD OF REVIEW

      We review the reasonableness of a sentence for abuse of discretion. Gall v.

United States, 552 U.S. 38, 53 (2007). However, “a sentence can be unreasonable,

regardless of length, if it was substantially affected by the consideration of

impermissible factors.” United States v. Clay, 483 F.3d 739, 745 (11th Cir. 2007).

We review de novo a defendant’s allegation that the district court considered

impermissible sentencing factors. United States v. Stanley, 739 F.3d 633, 652 (11th

Cir. 2014). In this context, a sentence is unreasonable only if it was “substantially

affected by the consideration of impermissible factors.” Id.

                                  DISCUSSION

      On appeal, Clarke argues that the district court should be reversed because it

relied on his arrest record in upwardly varying from the advisory guideline range.

Specifically, he argues that the district court (1) assumed that Clarke was guilty of

crimes for which he was merely arrested, but not convicted; (2) impermissibly relied

on Clarke’s “bare arrest record” in determining his sentence; and (3) relied on

conduct underlying Clarke’s prior arrests without requiring the government to




                                         6
          USCA11 Case: 19-15130       Date Filed: 12/07/2020    Page: 7 of 9



establish that conduct by a preponderance of the evidence. We address each

argument in turn.

      First, the district court did not assume that Clarke was guilty of the crimes for

which he was merely arrested. The district court never stated that it was basing its

variance on a belief that Clarke committed these crimes. Instead, it asserted that an

upward variance was justified in part by Clarke’s overall “criminal history” and

recited portions of the PSR’s summary of that history at the sentencing hearing. The

relevant sentencing factor considered by the district court was not that Clarke

supposedly committed the crimes for which he was arrested. Rather, it was that

Clarke repeatedly engaged in criminal conduct despite multiple past convictions and

frequent encounters with law enforcement.

      Second, the district court did not impermissibly rely on Clarke’s “bare arrest

record” in deciding to vary upward. Although Clarke has cited authority for the

proposition that a court may not rely on a defendant’s bare arrest record when

considering an upward departure under the advisory guidelines, a departure and a

variance are two different things. See United States v. Kapordelis, 569 F.3d 1291,

1316 (11th Cir. 2009) (holding that departures and variances are different

mechanisms resting on different rationales). A variance is not based on the

guidelines because it is a “sentence set outside the advisory guidelines range.”

United States v. Irizarry, 458 F.3d 1208, 1212 (11th Cir. 2006). We have frequently


                                          7
          USCA11 Case: 19-15130       Date Filed: 12/07/2020    Page: 8 of 9



affirmed upward variances where the sentencing court considered, among other

things, a defendant’s prior arrests as part of his overall criminal history. See, e.g.,

United States v. Shaw, 560 F.3d 1230, 1232–41 (11th Cir. 2009) (affirming an 83-

month upward variance where the district court partially based the sentence on the

defendant’s numerous prior arrests); United States v. Faust, 456 F.3d 1342, 1348

(11th Cir.2006) (holding that a sentencing court could consider facts underlying

acquitted conduct).

      Here, the upward variance was based on no fewer than four factors: (1) the

presence of children in the apartment where Clarke illegally possessed ammunition

and marijuana; (2) Clarke’s continued drug trafficking between the January search

of his apartment and his June arrest; (3) Clarke’s attempt to destroy evidence during

the June arrest; and (4) Clarke’s criminal history. In reviewing Clarke’s criminal

history, the district court relied on the entirety of the PSR, which contained a

summary of Clarke’s many prior convictions and arrests, including Clarke’s

underlying conduct. It was proper for the district court to consider these facts

because Clarke never objected to the information contained in that summary. See

United States v. Beckles, 565 F.3d 832, 844 (11th Cir. 2009) (“[A] defendant's failure

to object to conclusory statements in the PSR renders those statements undisputed

and permits the sentencing court to rely upon them without error even if there is an




                                          8
          USCA11 Case: 19-15130       Date Filed: 12/07/2020    Page: 9 of 9



absence of supporting evidence.”) (citing United States v. Hedges, 175 F.3d 1312,

1315 (11th Cir.1999)).

      Third and finally, we reject Clarke’s argument that the district court

improperly relied on facts contained in his PSR without requiring the government to

prove them by a preponderance of the evidence. Again, if a defendant fails to object

to the facts in his PSR, he admits those facts as true for purposes of sentencing.

United States v. Shelton, 400 F.3d 1325, 1330 (11th Cir. 2005); FED. R. CRIM. P.

32(i)(3)(A) (“At sentencing, the court . . . may accept any undisputed portion of the

presentence report as a finding of fact[.]”). Challenges to facts contained in a PSR

“must be asserted with specificity and clarity.” United States v. Bennett, 472 F.3d

825, 832 (11th Cir. 2006). Clarke failed to object to any of the facts contained in the

criminal history section of his PSR, including the conduct underlying his arrests or

the fact that those arrests occurred. Accordingly, he has admitted those facts for

sentencing purposes, and the government was not required to then prove them by a

preponderance of the evidence.

                                  CONCLUSION

      For the foregoing reasons, we AFFIRM.




                                          9